DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/377107 filed on 04/05/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-54 are currently pending and have been rejected as follows.

Priority
Examiner has noted that the Applicant has claimed priority from the provisional application 62/800226 filed on 02/01/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/10/2019 and 07/29/2020 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and were considered by the Examiner. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, 29, 35, and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 35 recites the limitation "the secure receptacle".  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests Applicant amend the claim to recite “the vessel”. 
	Claims 14, 29, and 54 recite the limitation “determining a custodian of the vessel based on a parameter value meeting a threshold value, wherein the parameter value is based on the sensor data”. It is unclear how a custodian can be determined based on sensor data meeting a threshold value. A sensor may hold data which identifies a custodian, but a parameter value meeting a threshold value does not indicate the identity of a custodian. Examiner recommends Applicant amend the limitation to recite “determining the custodian of the vessel in response to determining an event occurrence” or “determining the custodian of the vessel based on sensor data”. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-32, 35-40, 43-50, and 53-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
send an order for an item to a source; receive a notification characterizing an event occurrence, wherein the event occurrence is based on sensor data that characterizes an environment proximate to a containment area of a secure vessel configured to be moved during transport of the item contained within the containment area; present an alert via a user interface in response to receiving the notification; and receive an instruction via the user interface in response to receiving the notification”.
Independent claims 43 and 49 recite the limitations of “receive an order for an item from a customer; send a message to a courier to deliver the item based on the order; receive a notification characterizing an event occurrence, wherein the event occurrence is based on sensor data that characterizes an environment proximate to a containment area of a secure vessel configured to be moved during transport of the item contained within the containment area; and receive an instruction in response to receiving the notification”.
The send, receive, present, receive limitations of Claims 31 and 37 and the receive, send, receive, receive limitations of Claims 43 and 49 recite a method of organizing human activity as in claims 31 and 37, a customer sending an order, receive a notification about an order event, receiving an alert, and then providing an instruction in response to the event and in claims 43 and 49 a system receiving an order from a customer, sending a message to a courier to fulfill the order, receiving a notification about an order event, and receiving an instruction in response to the notification is a process that is related to commercial or legal interactions, business relations, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which are certain methods of organizing human activity. Specifically, the invention recites a method of organizing customer and courier activity through a system that receives orders, dispatches couriers, and notifies the customer of an event which relates to their order. 

The customer device, processor, user interface, and source device are all recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, these additional element do not integrate the abstract idea into a practical application because mere instructions to apply the exception using generic computer components does not impose any meaningful limits on practicing the abstract idea. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a customer device, processor, user interface, and source device to perform the claim limitations amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. None of the steps/functions of Claims 31, 37, 43, and 49 when evaluated individually or as an ordered combination amount to significantly more than the abstract idea of organizing human activity. 
The additional elements of a customer device, processor, user interface, and source device are all merely used to implement the abstract idea present in the abstract idea, thus, the analysis does not 
Regarding dependent claim 35 which recites a datastore which is a generic computer components that performs functions such as recording timestamp and custodian data which are equivalent to generic computer functions, such as processing data and storing information in memory, that are well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d)(II). Thus, the analysis does not change even with the additional element of a datastore.
Regarding dependent claim 40, 46, and 47 which recites a sensor that performs functions such as collecting information, and transmitting information which are equivalent to generic computer functions, such as receiving and transmitting data over a network that are well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d)(II). Thus, the analysis does not change even with the additional element of a sensor.
Dependent claim 32, 38, 44, and 50 allows a customer to cancel or replace an order, claim 36 determines a custodian of the vessel during the event, claim 39 sensor data characterizes the item while located within the containment area, claim 45 event occurrence is at least one of the sensor data indicating an unauthorized access to the environment the sensor data being outside of a nominal range, and the sensor data indicating mishandling of the vessel, claim 48 where the item is a drug item, claim 53 determining an event occurrence determining the event occurrence based on a parameter value meeting a threshold value, wherein the parameter value is based on the sensor data and claim 54, further comprising: determining a custodian of the vessel based on a parameter value meeting a threshold value, wherein the parameter value is based on the sensor data. Thus, the dependent claims 
 merely add additional limitations that narrow down the abstract idea identified above. Nothing in dependent claims 32, 35-36, 38-40, 44-48, 50, and 53-54 adds additional elements that are sufficient to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 11, 22, and 24-26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ruth (US Patent No. 9842449).

As per independent Claim 1, 
Ruth teaches a system, comprising: 
a vessel configured to be moved during transport of an item contained within a containment area of the vessel (see Col. 2 Line 47 to Col 3 Line 5 and figure 1 where the transport container holds the item or items being transported in the cavity of the body of the transport container)
a sensor configured to produce sensor data that characterizes an environment proximate to the containment area (see figure 4 and Col. 4 Line 13-20 where the transport container includes a plurality of sensors; Col. 5 Line 37 to Col. 6 Line 49 where the plurality of sensors include location sensors, environmental sensors, movement sensors, audio sensors, etc. which determine the location of the transport container and temperature within the transport 
at least one processor configured to: determine an event occurrence based on the sensor data (see figure 4 where the electronic controller includes a processor and in Col. 5 Line 37 to Col. 6 Line 49, the electronic controller uses the sensor data to determine if the transport container has been delivered to the correct location, whether the temperature within the container is below a set threshold, and whether there is an excessive amount of movement of the container; see also Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code and determines the event occurrence of the recipient trying to unlock the container and thus adjusts the lock from locked to unlocked)
send a notification to a device over a network in response to the event occurrence (see Col. 5 Line 37 to Col. 6 Line 49 where an alert signal is sent to sender, recipient, shipping company or any combination thereof when the sensor data determines that temperature or movement is above a certain threshold; see Col. 4 Lines 34-55 where the electronic controller includes routines for transferring information between components within the container and external to the container and the transceiver provides communication between containers and other components of the transport system via a network for example Col 5 Line 55-67 where the electronic controller via the transceiver communicates with the recipient or sender of the container; see also Column 8 Line 64-67 and Col. 9 Line 24-26 for the mobile device of the recipient)

As per dependent Claim 2,
Ruth teaches the system of claim 1.
Ruth further teaching:
wherein the event occurrence is at least one of: the sensor data indicating an unauthorized access to the environment, the sensor data being outside of a nominal range, and the sensor data indicating mishandling of the vessel (see Col. 5 Line 37 to Col. 6 Line 49 where an alert signal is sent to sender, recipient, shipping company or any combination thereof when the sensor data determines that temperature rises above a set threshold or movement is above a set threshold which may indicate mishandling of the transport container)

As per dependent Claim 3,
Ruth teaches the system of claim 1.
Ruth further teaching:
a lock configured to be opened or closed to provide access to the containment area, wherein the at least one processor is further configured to open or close the lock based on the sensor data (see Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code and thus adjusts the lock from locked to unlocked)

As per dependent Claim 4,
Ruth teaches the system of claim 3.
Ruth further teaching:
wherein the sensor data reflects a predetermined access code configured to unlock the vessel (Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code in a wireless signal sent by the mobile device of the recipient or via the user interface)

As per dependent Claim 5,
Ruth teaches the system of claim 4.

wherein the predetermined access code characterizes a signal received from a mobile device (Col. 9 Line 1-32 where the electronic controller senses the unlock code in a wireless signal sent by the mobile device of the recipient)

As per dependent Claim 9,
Ruth teaches the system of claim 1.
Ruth further teaching:
wherein the sensor is part of the vessel (see figure 4 where the sensor is part of the transport container)

As per dependent Claim 11, 
Ruth teaches the system of claim 1.
Ruth further teaches:
wherein: the sensor data characterizes a geographic location of the containment area, and the at least one processor is further configured to determine the event occurrence as the geographic location of the containment area matching a reference geographic location (see Col. 5 Line 37 to 67, the electronic controller uses the location sensor data to determine if the transport container has been delivered to the correct location by comparing the current location of the transport container (determined using the location sensors) to a location of a target anchor point; see also Col. 9 Line 1-9)

As per independent Claim 22, 
Ruth teaches a secure vessel, comprising:
a containment area (see Col. 2 Line 47 to Col 3 Line 5 and figure 1 where the transport container holds the item or items being transported in the cavity of the body of the transport container)
a sensor configured to produce sensor data that characterizes an environment proximate to the containment area, wherein the containment area is configured to be moved during transport of an item contained within the containment area (see figure 4 and Col. 4 Line 13-20 where the transport container includes a plurality of sensors; Col. 5 Line 37 to Col. 6 Line 49 where the plurality of sensors include location sensors, environmental sensors, movement sensors, audio sensors, etc. which determine the location of the transport container and temperature within the transport container; see also Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller may also be considered a sensor as it senses an unlock code)
at least one processor configured to: determine an event occurrence based on the sensor data (see figure 4 where the electronic controller includes a processor and in Col. 5 Line 37 to Col. 6 Line 49, the electronic controller uses the sensor data to determine if the transport container has been delivered to the correct location, whether the temperature within the container is below a set threshold, and whether there is an excessive amount of movement of the container; see also Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code and determines the event occurrence of the recipient trying to unlock the container and thus adjusts the lock from locked to unlocked)
and send a notification to a device over a network in response to the event occurrence (see Col. 5 Line 37 to Col. 6 Line 49 where an alert signal is sent to sender, recipient, shipping company or any combination thereof when the sensor data determines that temperature or movement is above a certain threshold; see Col. 4 Lines 34-55 where the electronic controller includes routines for transferring information between components within the container and external to the container and the transceiver provides communication between containers and other 

As per dependent Claim 24,
Ruth teaches the secure vessel of claim 22, further comprising: 
a lock configured to be opened or closed to provide access to the containment area, wherein the at least one processor is further configured to open or close the lock based on the sensor data (see Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code and thus adjusts the lock from locked to unlocked)

As per dependent Claim 25,
Ruth teaches the secure vessel of claim 24.
Ruth further teaches:
wherein the sensor data reflects a predetermined access code configured to unlock the secure vessel (Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code in a wireless signal sent by the mobile device of the recipient or via the user interface)

As per dependent Claim 26,
Ruth teaches the secure vessel of claim 25, further comprising: 
wherein the predetermined access code characterizes a signal received from a mobile device (Col. 9 Line 1-32 where the electronic controller senses the unlock code in a wireless signal sent by the mobile device of the recipient)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ruth as applied to claim 3 above, further in view of Dobson et al. (US2011/0018707).

As per dependent Claim 6,
Ruth teaches the system of claim 3.
Ruth further teaches:
wherein the sensor data is location data (see Col. 5 Line 37 to 67, the electronic controller uses the location sensor data to determine if the transport container has been delivered to the correct location by comparing the current location of the transport container (determined using the location sensors) to a location of a target anchor point)
the at least one processor is further configured to open the lock (see Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code and thus adjusts the lock from locked to unlocked)

Ruth does not teach the at least one processor is further configured to open the lock when the location data matches a predetermined destination.

Dobson teaches:
open the lock when the location data matches a predetermined destination (see Dobson para. 15, 31, and 42-48 where the lock may be unlocked only if the container has reached a selected destination)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth invention with the Dobson open the lock when the location data matches a predetermined destination with the motivation of increasing the security of the transport package as in para. 15 “providing a secure shipping container having a locking device that can only be unlocked when the container has reached a selected geographic location” and in para. 43-48 cross-checking the GPS data with various means to increase the security of the package. 

Claims 7-8, 10, 12-15, 17-19, 21, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ruth in view of Waris et al. (US2014/0279596).

As per dependent Claim 7,
Ruth teaches the system of claim 1.

wherein the at least one processor is communicatively coupled to a datastore (see figure 4 where the electronic processor is communicatively coupled to the memory and see also col. 4 Line 20-25)

Ruth does not teach wherein the at least one processor is further configured to record, in the datastore, a series of timestamps at different times associated with a custodian for the secure receptacle based on the sensor data.

Waris teaches:
record, in the datastore, a series of timestamps at different times associated with a custodian for the secure receptacle based on the sensor data (see Waris figure 4 para. 27 where the system registers users who are in custody of the package in different times; para. 41-42 where the package attachment device is connected to a storage device (the vessel) and the package control device can control access to the package and store data regarding the status of the package; para. 92 where when the package is transferred between users the change in custody and liability for the package can be implemented)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth invention with the Waris record, in the datastore, a series of timestamps at different times associated with a custodian for the secure receptacle based on the sensor data with the motivation of increasing the level of monitoring and tracking of the package as in para. 92-93 the Waris modification allows for custody changes of a package to be recognized and liability of a package to be split among users who were in non-compliance. 

As per dependent Claim 8,
Ruth teaches the system of Claim 1. 
Ruth does not teach but Waris teaches:
wherein the at least one processor is further configured to determine a custodian of the vessel during the event occurrence (see Waris figure 4 para. 27 where the system registers users who are in custody of the package in different times; para. 41-42 where the package attachment device is connected to a storage device (the vessel) and the package control device can control access to the package and store data regarding the status of the package; para. 92-93 where when the package is transferred between users the change in custody and liability for the package can be implemented based on the users who were in non-compliance; para. 57 and 126-128 where transporters compliance with the conditions includes a temperature of the package compared to a threshold and unauthorized opening of the package)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth invention with the Waris wherein the at least one processor is further configured to determine a custodian of the vessel during the event occurrence with the motivation of increasing the level of monitoring and tracking of the package as in para. 92-93 the Waris modification allows for custody changes of a package to be recognized and liability of a package to be split among users who were in non-compliance. 

As per dependent Claim 10,
Ruth teaches the system of claim 1.
Ruth does not teach, but Waris teaches:
wherein the sensor is separate from the vessel (see para. 42 where the package control device includes sensor devices; para. 44 where the PCD can be implemented as a sensor device; para. 59 where the package control device is attached to the package; see also para. 52 where the PCD uses an acceleration sensor; para. 87 light sensor; para. 89 temperature sensor)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth invention with the Waris wherein the sensor is separate from the vessel. As in Waris, it is within the capabilities of one of ordinary skill in the art to have wherein the sensor is separate from the vessel applied to Ruth wherein the sensor is part of the vessel with the predictable result of allowing a user to store the package sensor device more conveniently when not in use as opposed to storing an entire transport container. Additionally, the court has held routine expedients such as making separable as obvious to one of ordinary skill in the art. See MPEP 2144.04. 

As per independent Claim 12, 
Ruth teaches a method, comprising: 
receiving, from a sensor, sensor data that characterizes an environment proximate to a containment area of a vessel, wherein the vessel is configured to be moved during transport of an item located within the containment area (see Col. 2 Line 47 to Col 3 Line 5 and figure 1 where the transport container holds the item or items being transported in the cavity of the body of the transport container; see figure 4 and Col. 4 Line 13-20 where the transport container includes a plurality of sensors; Col. 5 Line 37 to Col. 6 Line 49 where the plurality of sensors include location sensors, environmental sensors, movement sensors, audio sensors, etc. which determine the location of the transport container and temperature within the transport 
determining an event occurrence based on the sensor data (see figure 4 where the electronic controller includes a processor and in Col. 5 Line 37 to Col. 6 Line 49, the electronic controller uses the sensor data to determine if the transport container has been delivered to the correct location, whether the temperature within the container is below a set threshold, and whether there is an excessive amount of movement of the container; see also Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code and determines the event occurrence of the recipient trying to unlock the container and thus adjusts the lock from locked to unlocked)
sending a notification to a device over a network in response to the event occurrence (see Col. 5 Line 37 to Col. 6 Line 49 where an alert signal is sent to sender, recipient, shipping company or any combination thereof when the sensor data determines that temperature or movement is above a certain threshold; see Col. 4 Lines 34-55 where the electronic controller includes routines for transferring information between components within the container and external to the container and the transceiver provides communication between containers and other components of the transport system via a network for example Col 5 Line 55-67 where the electronic controller via the transceiver communicates with the recipient or sender of the container; see also Column 8 Line 64-67 and Col. 9 Line 24-26 for the mobile device of the recipient)

Ruth does not teach determining a custodian of the vessel during the event occurrence; and sending a notification indicating the custodian to a device over a network in response to the event occurrence. 


determining a custodian of the vessel during the event occurrence (see Waris figure 4 para. 27 where the system registers users who are in custody of the package in different times; para. 41-42 where the package attachment device is connected to a storage device (the vessel) and the package control device can control access to the package and store data regarding the status of the package; para. 92-93 where when the package is transferred between users the change in custody and liability for the package can be implemented based on the users who were in non-compliance; para. 57 and 126-128 where transporters compliance with the conditions includes a temperature of the package compared to a threshold and unauthorized opening of the package; see also para. 59-63 where the custody of the package changes between the sender, transporter and recipient)
sending a notification indicating the custodian to a device over a network in response to the event occurrence (see para. 59-63 where a notification is sent from the sender/transporter/recipient to the transporter/TMS that they are in custody of the package after dropping off package/picking up a package/receiving a package; para. 35 where TMS is transport management system)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth invention with the Waris determining a custodian of the vessel during the event occurrence; and sending a notification indicating the custodian to a device over a network in response to the event occurrence with the motivation of increasing the level of monitoring and tracking of the package as in para. 92-93 the Waris modification allows for custody changes of a package to be recognized and liability of a package to be split among users who were in non-compliance. 

Claim 13, 
Ruth and Waris teaches the method of claim 12.
Ruth further teaching:
determining the event occurrence based on a parameter value meeting a threshold value, wherein the parameter value is based on the sensor data (in Col. 5 Line 37 to Col. 6 Line 49, the electronic controller uses the sensor data to determine if the transport container has been delivered to the correct location, whether the temperature within the container is below a set threshold, and whether there is an excessive amount of movement of the container)

As per dependent Claim 14, 
Ruth and Waris teaches the method of claim 12.
Ruth does not teach, but Waris teaches:
determining the custodian of the vessel based on a parameter value meeting a threshold value, wherein the parameter value is based on the sensor data (see Waris figure 4 para. 27 where the system registers users who are in custody of the package in different times; para. 41-42 where the package attachment device is connected to a storage device (the vessel) and the package control device can control access to the package and store data regarding the status of the package; para. 92-93 where when the package is transferred between users the change in custody and liability for the package can be implemented based on the users who were in non-compliance; para. 57 and 126-128 where transporters compliance with the conditions includes a temperature of the package compared to a threshold and unauthorized opening of the package; see also para. 59-63 where the custody of the package changes between the sender, transporter and recipient)


As per dependent Claim 15, 
Ruth/Waris teaches the method of claim 12.
Ruth further teaches:
wirelessly communicating with the sensor over the network (see Ruth Col. 4 Lines 13-55 where the transceiver allows for information to be communicated over a network; see Col. 5 Lines 43-67 where through the transceiver, the recipient/sender can receive location sensor data)


As per independent Claim 17, 
Ruth teaches a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause a device to perform operations comprising: (see figure 4 and col. 4 Line 20-37 non transitory computer readable media)
receiving, from a sensor, sensor data that characterizes an environment proximate to a containment area of a vessel, wherein the vessel is configured to be moved during transport of an item located within the containment area (see Col. 2 Line 47 to Col 3 Line 5 and figure 1 where the transport container holds the item or items being transported in the cavity of the body of the transport container; see figure 4 and Col. 4 Line 13-20 where the transport 
determining an event occurrence based on the sensor data (see figure 4 where the electronic controller includes a processor and in Col. 5 Line 37 to Col. 6 Line 49, the electronic controller uses the sensor data to determine if the transport container has been delivered to the correct location, whether the temperature within the container is below a set threshold, and whether there is an excessive amount of movement of the container; see also Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code and determines the event occurrence of the recipient trying to unlock the container and thus adjusts the lock from locked to unlocked)

Ruth does not teach determining a custodian of the vessel during the event occurrence.
Waris teaches:
determining a custodian of the vessel during the event occurrence (see Waris figure 4 para. 27 where the system registers users who are in custody of the package in different times; para. 41-42 where the package attachment device is connected to a storage device (the vessel) and the package control device can control access to the package and store data regarding the status of the package; para. 92-93 where when the package is transferred between users the change in custody and liability for the package can be implemented based on the users who were in non-compliance; para. 57 and 126-128 where transporters compliance with the conditions includes a 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth invention with the Waris determining a custodian of the vessel during the event occurrence with the motivation of increasing the level of monitoring and tracking of the package as in para. 92-93 the Waris modification allows for custody changes of a package to be recognized and liability of a package to be split among users who were in non-compliance. 

As per dependent Claim 18,
Ruth/Waris teaches the non-transitory computer readable medium of claim 17.
Ruth further teaches:
wherein the sensor data characterizes the item while located within the containment area (in Col. 5 Line 37 to Col. 6 Line 49, where the plurality of sensors include location sensors, environmental sensors, movement sensors, audio sensors, etc. which the electronic controller uses to determine if the transport container has been delivered to the correct location, whether the temperature within the container is below a set threshold, and whether there is an excessive amount of movement of the container which indicates mishandling; Examiner clarifying that the sensors allow for the determination of whether the item located within the containment area is properly delivered, whether the item is behind mishandled, or whether the temperature in the item’s containment area is above a threshold which characterizes the item while located within the containment area)

Claim 19,
Ruth/Waris teaches the non-transitory computer readable medium of claim 17.
Ruth further teaches:
wherein the sensor is at least one of: a keypad, a shock sensor, a temperature sensor, an infrared sensor, a resistance sensor, a humidity sensor, an accelerometer, a tamper sensor, a location sensor, and a user interface sensor (Col. 5 Line 37 to Col. 6 Line 49 where the plurality of sensors include location sensors, environmental sensors, movement sensors, audio sensors, etc.)

As per dependent Claim 21,
Ruth/Waris teaches the non-transitory computer readable medium of claim 17.
Ruth further teaches:
wherein the sensor is connected to a power source on the vessel (see figure 4 power supply module and sensors are located within the transport container; col. 5 Lines 25-36 where the power supply module supplies power to components and circuits within the transport container)

As per independent Claim 27,
Ruth teaches a method performed by a secure vessel, comprising: 
receiving, from a sensor at the secure vessel, sensor data that characterizes an environment proximate to a containment area of the secure vessel, wherein the vessel is configured to be moved during transport of an item located within the containment area (see Col. 2 Line 47 to Col 3 Line 5 and figure 1 where the transport container holds the item or items being transported in the cavity of the body of the transport container; see figure 4 and Col. 4 Line 13-
determining an event occurrence based on the sensor data (see figure 4 where the electronic controller includes a processor and in Col. 5 Line 37 to Col. 6 Line 49, the electronic controller uses the sensor data to determine if the transport container has been delivered to the correct location, whether the temperature within the container is below a set threshold, and whether there is an excessive amount of movement of the container; see also Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code and determines the event occurrence of the recipient trying to unlock the container and thus adjusts the lock from locked to unlocked)
sending a notification to a device over a network in response to the event occurrence (see Col. 5 Line 37 to Col. 6 Line 49 where an alert signal is sent to sender, recipient, shipping company or any combination thereof when the sensor data determines that temperature or movement is above a certain threshold; see Col. 4 Lines 34-55 where the electronic controller includes routines for transferring information between components within the container and external to the container and the transceiver provides communication between containers and other components of the transport system via a network for example Col 5 Line 55-67 where the electronic controller via the transceiver communicates with the recipient or sender of the container; see also Column 8 Line 64-67 and Col. 9 Line 24-26 for the mobile device of the recipient)



Waris teaches:
determining a custodian of the vessel during the event occurrence (see Waris figure 4 para. 27 where the system registers users who are in custody of the package in different times; para. 41-42 where the package attachment device is connected to a storage device (the vessel) and the package control device can control access to the package and store data regarding the status of the package; para. 92-93 where when the package is transferred between users the change in custody and liability for the package can be implemented based on the users who were in non-compliance; para. 57 and 126-128 where transporters compliance with the conditions includes a temperature of the package compared to a threshold and unauthorized opening of the package; see also para. 59-63 where the custody of the package changes between the sender, transporter and recipient)
sending a notification indicating the custodian to a device over a network in response to the event occurrence (see para. 59-63 where a notification is sent from the sender/transporter/recipient to the transporter/TMS that they are in custody of the package after dropping off package/picking up a package/receiving a package; para. 35 where TMS is transport management system)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth invention with the Waris determining a custodian of the vessel during the event occurrence; and sending a notification indicating the custodian to a device over a network in response to the event occurrence with the motivation of increasing the level of monitoring 


As per dependent Claim 28,
Ruth/Waris teaches the method of claim 27.
Ruth further teaching:
determining the event occurrence based on a parameter value meeting a threshold value, wherein the parameter value is based on the sensor data (in Col. 5 Line 37 to Col. 6 Line 49, the electronic controller uses the sensor data to determine if the transport container has been delivered to the correct location, whether the temperature within the container is below a set threshold, and whether there is an excessive amount of movement of the container)

As per dependent Claim 29,
Ruth/Waris teaches the method of claim 27.
Ruth does not teach, but Waris teaches:
determining the custodian of the vessel based on a parameter value meeting a threshold value, wherein the parameter value is based on the sensor data (see Waris figure 4 para. 27 where the system registers users who are in custody of the package in different times; para. 41-42 where the package attachment device is connected to a storage device (the vessel) and the package control device can control access to the package and store data regarding the status of the package; para. 92-93 where when the package is transferred between users the change in custody and liability for the package can be implemented based on the users who were in non-compliance; para. 57 and 126-128 where transporters compliance with the conditions includes a temperature of the package compared to a threshold and unauthorized opening of the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth invention with the Waris determining the custodian of the vessel based on a parameter value meeting a threshold value, wherein the parameter value is based on the sensor data with the motivation of increasing the level of monitoring and tracking of the package as in para. 92-93 the Waris modification allows for custody changes of a package to be recognized and liability of a package to be split among users who were in non-compliance. 

As per dependent Claim 30,
Ruth/Waris teaches the method of claim 27.
Ruth further teaches:
wirelessly communicating with the sensor over the network (see Ruth Col. 4 Lines 13-55 where the transceiver allows for information to be communicated over a network; see Col. 5 Lines 43-67 where through the transceiver, the recipient/sender can receive location sensor data)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ruth in view of Waris as applied to claim 12 above, further in view of Mandava et al. (US2018/0088098).

As per dependent Claim 16, 
Ruth/Waris teaches the method of claim 12.
Ruth/Waris does not teach wherein the item is a food item.
Mandava teaches:
wherein the item is a food item (para. 1-8 where the inventor monitors the transportation of food products)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth invention with the Mandava wherein the item is a food item since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of wherein the item is a food item of Mandava for the item of Ruth. Both are items that are tracked and monitored with temperature sensors during transport; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. See also para. 3 where the transport and monitoring of perishable products like food “improve safety and efficiency and avoid increased costs and potentially lower quality and depleted life cycles”.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ruth in view of Waris as applied to claim 17 above, further in view of Tisdel (US2020/0184291).

As per dependent Claim 20,
Ruth/Waris teaches the non-transitory computer readable medium of claim 17.
Ruth teaches:
wherein the sensor comprises a resistance sensor within the vessel (Col. 7 Line 54 to Col. 8 Line 5 where evidence of tampering may be detected through changes in the resistance of the membrane)



Tisdel teaches:
wherein the sensor comprises a resistance sensor connected with a mesh within the vessel, wherein the sensor data is a resistance along the mesh (see Tisdel para. 56-59 and 94 where the container may include a mesh material and incorporated with the container and sensors to detect a breach of the container via changes in resistance) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth/Waris invention with the Tisdel wherein the sensor comprises a resistance sensor connected with a mesh within the vessel, wherein the sensor data is a resistance along the mesh with the motivation of increasing the security of the package as the Tisdel modification in para. 94 can detect breaches in the container. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ruth as applied to claim 22 above, further in view of Pleshek et al. (US2015/0029001).

As per dependent Claim 23,
Ruth teaches the secure vessel of claim 22.
Ruth teaches:
a battery (see Col. 5 Lines 26-36 batteries and battery packs)



Pleshek teaches:
a docking port configured to interface with a charging mat to transfer power from the charging mat to the battery (see para. 38 where the container has a battery and may be slide in self-charging or mat charging interface) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth invention with the Pleshek a docking port configured to interface with a charging mat to transfer power from the charging mat to the battery since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill would have recognized that the results of the combination were predictable. The Pleshek modification allows for more efficient usage of the transport container as the battery can now be charged and charged using a mat. 

Claims 31-33, 35-40, 42-47, 49-51, and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (US2010/0042459) in view of Ruth (US9842449) in view of Waris et al. (US2014/0279596).

As per independent Claim 31,
Horton teaches a customer device, comprising: at least one processor configured to: (see para. 29-30 customer’s computer)
receive a notification characterizing an event occurrence (para. 29-30 where the notification message is sent to the customer’s computer; para. 31 where occurrence of an event causing damage to a good being transported is determined and the appropriate party (the customer) is notified)
present an alert via a user interface in response to receiving the notification (para. 29-31 where the customer is notified; para. 9, 34-37 and corresponding figure 3 where the user can view on the user interface the alert comprising the images, information, and requested action items)
receive an instruction via the user interface in response to receiving the notification (para. 31-37 and figure 3 where in para. 33 specifically the user can selected a potential delivery option such as redirecting the item, rejecting the acceptance of the item, return to the manufacturer, etc.)

Horton does not teach wherein the event occurrence is based on sensor data that characterizes an environment proximate to a containment area of a secure vessel configured to be moved during transport of the item contained within the containment area.

Ruth teaches: 
wherein the event occurrence is based on sensor data that characterizes an environment proximate to a containment area of a secure vessel configured to be moved during transport of the item contained within the containment area (see Col. 2 Line 47 to Col 3 Line 5 and figure 1 where the transport container holds the item or items being transported in the cavity of the body of the transport container; see figure 4 and Col. 4 Line 13-20 where the transport container includes a plurality of sensors; Col. 5 Line 37 to Col. 6 Line 49 where the plurality of sensors include location sensors, environmental sensors, movement sensors, audio sensors, etc. which determine the location of the transport container and temperature within the transport 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton invention with the Ruth wherein the event occurrence is based on sensor data that characterizes an environment proximate to a containment area of a secure vessel configured to be moved during transport of the item contained within the containment area with the motivation of increasing efficiency of the invention by utilizing a plurality of sensors to detect occurrence of an event. See Ruth Column 1 Line 15-34 “when the contents of a package arrive damaged it is often difficult to ascertain how and when the damage occurred” and Column 1 Line 35-45 “a transport container that is secure and includes electronics to monitor aspects of the transport container’s health and location”. 

Horton/Ruth does not explicitly teach send an order for an item to a source. However, Horton suggests such as the customer is monitoring the deliver of the item (para. 30-31), para. 26 where the server stores files related to purchase or ordering of the good, and para. 22 where the purchase order number of the item is sent. 

Waris teaches:
send an order for an item to a source (para. 47-49 and in 57 where the senders make package transport requests (including pickup and drop off information preferences, etc.) using their personal devices and send them to the transport management system)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton/Ruth invention with the Waris send an order for an item to a source with the motivation of increasing the efficiency of the invention and convenience of the sender as in para. 57 of Waris the sender making a transport request allows for the transport management system to “determine transport and/or storage conditions on behalf of the specific sender and then determines the transporters compliance with the conditions. The transport and/or storage conditions can include for example a condition on the time of a transport operation, and/or a condition on an environmental variable, such as temperature of the package”. 

As per dependent Claim 32,
Horton/Ruth/Waris teaches the customer device of claim 31.
Horton further teaches:
wherein the instruction is to cancel or replace the order (para. 31-37 and figure 3 where in para. 33 specifically the user can selected a potential delivery option such as redirecting the item, rejecting the acceptance of the item, return to the manufacturer, etc.)

As per dependent Claim 33,
Horton/Ruth/Waris teaches the customer device of claim 31.

a lock configured to be opened or closed to provide access to the containment area, wherein the at least one processor is further configured to open or close the lock based on the sensor data (see Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code and thus adjusts the lock from locked to unlocked)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton invention with the Ruth a lock configured to be opened or closed to provide access to the containment area, wherein the at least one processor is further configured to open or close the lock based on the sensor data with the motivation of increasing security and efficiency of the invention by utilizing a plurality of sensors to detect occurrence of an event and providing/denying access to a container based on the sensor data. See Ruth Column 1 Line 15-34 “when the contents of a package arrive damaged it is often difficult to ascertain how and when the damage occurred” and Column 1 Line 35-45 “a transport container that is secure and includes electronics to monitor aspects of the transport container’s health and location”. 

As per dependent Claim 35,
Horton/Ruth/Waris teaches the customer device of claim 31.
Horton teaches:
wherein the at least one processor is communicatively coupled to a datastore (see Horton para. 26 where the processor may be coupled to the database)



Waris teaches:
record, in the datastore, a series of timestamps at different times associated with a custodian for the secure receptacle based on the sensor data (see Waris figure 4 para. 27 where the system registers users who are in custody of the package in different times; para. 41-42 where the package attachment device is connected to a storage device (the vessel) and the package control device can control access to the package and store data regarding the status of the package; para. 92 where when the package is transferred between users the change in custody and liability for the package can be implemented)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton/Ruth invention with the Waris record, in the datastore, a series of timestamps at different times associated with a custodian for the secure receptacle based on the sensor data with the motivation of increasing the level of monitoring and tracking of the package as in para. 92-93 the Waris modification allows for custody changes of a package to be recognized and liability of a package to be split among users who were in non-compliance. 

As per dependent Claim 36,
Horton/Ruth/Waris teaches the customer device of claim 31.
Horton/Ruth does not teach but Waris teaches:
wherein the at least one processor is further configured to determine a custodian of the vessel during the event occurrence (see Waris figure 4 para. 27 where the system registers users who are in custody of the package in different times; para. 41-42 where the package attachment device is connected to a storage device (the vessel) and the package control device can control access to the package and store data regarding the status of the package; para. 92-93 where when the package is transferred between users the change in custody and liability for the package can be implemented based on the users who were in non-compliance; para. 57 and 126-128 where transporters compliance with the conditions includes a temperature of the package compared to a threshold and unauthorized opening of the package)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton/Ruth invention with the Waris wherein the at least one processor is further configured to determine a custodian of the vessel during the event occurrence with the motivation of increasing the level of monitoring and tracking of the package as in para. 92-93 the Waris modification allows for custody changes of a package to be recognized and liability of a package to be split among users who were in non-compliance. 

As per independent Claim 37,
Horton teaches a method performed by a customer device, comprising: (see para. 29-30 customer’s computer)
receive a notification characterizing an event occurrence (para. 29-30 where the notification message is sent to the customer’s computer; para. 31 where occurrence of an event causing damage to a good being transported is determined and the appropriate party (the customer) is notified)
present an alert via a user interface in response to receiving the notification (para. 29-31 where the customer is notified; para. 9, 34-37 and corresponding figure 3 where the user can view on the user interface the alert comprising the images, information, and requested action items)
receive an instruction via the user interface in response to receiving the notification (para. 31-37 and figure 3 where in para. 33 specifically the user can selected a potential delivery option such as redirecting the item, rejecting the acceptance of the item, return to the manufacturer, etc.)

Horton does not teach wherein the event occurrence is based on sensor data that characterizes an environment proximate to a containment area of a secure vessel configured to be moved during transport of the item contained within the containment area.

Ruth teaches: 
wherein the event occurrence is based on sensor data that characterizes an environment proximate to a containment area of a secure vessel configured to be moved during transport of the item contained within the containment area (see Col. 2 Line 47 to Col 3 Line 5 and figure 1 where the transport container holds the item or items being transported in the cavity of the body of the transport container; see figure 4 and Col. 4 Line 13-20 where the transport container includes a plurality of sensors; Col. 5 Line 37 to Col. 6 Line 49 where the plurality of sensors include location sensors, environmental sensors, movement sensors, audio sensors, etc. which determine the location of the transport container and temperature within the transport container; see also Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller may also be considered a sensor as it senses an unlock code; see figure 4 where the electronic controller includes a processor and in Col. 5 Line 37 to Col. 6 Line 49, the electronic controller uses the sensor data to determine if the transport container has been delivered to the correct 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton invention with the Ruth wherein the event occurrence is based on sensor data that characterizes an environment proximate to a containment area of a secure vessel configured to be moved during transport of the item contained within the containment area with the motivation of increasing efficiency of the invention by utilizing a plurality of sensors to detect occurrence of an event. See Ruth Column 1 Line 15-34 “when the contents of a package arrive damaged it is often difficult to ascertain how and when the damage occurred” and Column 1 Line 35-45 “a transport container that is secure and includes electronics to monitor aspects of the transport container’s health and location”. 

Horton/Ruth does not explicitly teach send an order for an item to a source. However, Horton suggests such as the customer is monitoring the deliver of the item (para. 30-31), para. 26 where the server stores files related to purchase or ordering of the good, and para. 22 where the purchase order number of the item is sent. 

Waris teaches:
send an order for an item to a source (para. 47-49 and in 57 where the senders make package transport requests (including pickup and drop off information preferences, etc.) using their personal devices and send them to the transport management system)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton/Ruth invention with the Waris send an order for an item to a source with the motivation of increasing the efficiency of the invention and convenience of the sender as in para. 57 of Waris the sender making a transport request allows for the transport management system to “determine transport and/or storage conditions on behalf of the specific sender and then determines the transporters compliance with the conditions. The transport and/or storage conditions can include for example a condition on the time of a transport operation, and/or a condition on an environmental variable, such as temperature of the package”. 

As per dependent Claim 38,
Horton/Ruth/Waris teaches the method of claim 37.
Horton further teaches:
wherein the instruction is to cancel or replace the order (para. 31-37 and figure 3 where in para. 33 specifically the user can selected a potential delivery option such as redirecting the item, rejecting the acceptance of the item, return to the manufacturer, etc.)

As per dependent Claim 39,
Horton/Ruth/Waris teaches the method of claim 37.
Horton does not teach, but Ruth teaches:
wherein the sensor data characterizes the item while located within the containment area (in Col. 5 Line 37 to Col. 6 Line 49, where the plurality of sensors include location sensors, environmental sensors, movement sensors, audio sensors, etc. which the electronic controller uses to determine if the transport container has been delivered to the correct location, whether the temperature within the container is below a set threshold, and whether there is an excessive amount of movement of the container which indicates mishandling; Examiner clarifying that the sensors allow for the determination of whether the item located within the containment area is properly delivered, whether the item is behind mishandled, or whether the temperature in the item’s containment area is above a threshold which characterizes the item while located within the containment area)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton invention with the Ruth wherein the sensor data characterizes the item while located within the containment area with the motivation of increasing efficiency of the invention by utilizing a plurality of sensors to detect occurrence of an event. See Ruth Column 1 Line 15-34 “when the contents of a package arrive damaged it is often difficult to ascertain how and when the damage occurred” and Column 1 Line 35-45 “a transport container that is secure and includes electronics to monitor aspects of the transport container’s health and location”. 

As per dependent Claim 40,
Horton/Ruth/Waris teaches the method of claim 37.
Horton does not teach but Ruth teaches:
wherein the sensor data is produced by a sensor that is at least one of: a keypad, a shock sensor, a temperature sensor, an infrared sensor, a resistance sensor, a humidity sensor, an 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton invention with the Ruth wherein the sensor data is produced by a sensor that is at least one of: a keypad, a shock sensor, a temperature sensor, an infrared sensor, a resistance sensor, a humidity sensor, an accelerometer, a tamper sensor, a location sensor, and a user interface sensor with the motivation of increasing efficiency of the invention by utilizing a plurality of sensors to detect occurrence of an event. See Ruth Column 1 Line 15-34 “when the contents of a package arrive damaged it is often difficult to ascertain how and when the damage occurred” and Column 1 Line 35-45 “a transport container that is secure and includes electronics to monitor aspects of the transport container’s health and location”. 

As per dependent Claim 42,
Horton/Ruth/Waris teaches the method of claim 37.
Horton does not teach but Waris teaches:
wherein the sensor is connected to a power source on the vessel (see figure 4 power supply module and sensors are located within the transport container; col. 5 Lines 25-36 where the power supply module supplies power to components and circuits within the transport container)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton invention with the Ruth w wherein the sensor is connected to a power source on the vessel with the motivation of increasing efficiency of the invention by utilizing a plurality of sensors to detect occurrence of an event and providing power to the sensors through a power source on the vessel. See Ruth Column 1 Line 15-34 “when the contents of a package arrive damaged it is often difficult to ascertain how and when the damage occurred” and Column 1 Line 35-45 “a transport container that is secure and includes electronics to monitor aspects of the transport container’s health and location”. 

As per independent Claim 43,
Horton teaches a source device, comprising: at least one processor configured to: (para. 26 where the system includes a processor and database)
receive a notification characterizing an event occurrence (para. 29-30 where the notification message is sent to the customer’s computer; para. 31 where occurrence of an event causing damage to a good being transported is determined and the database notifies the appropriate party (the customer))
receive an instruction in response to receiving the notification (para. 31-37 and figure 3 where in para. 33 specifically the user can select a potential delivery option such as redirecting the item, rejecting the acceptance of the item, return to the manufacturer, etc. and the system receives and accepts the user’s indication)

Horton does not teach, but Ruth teaches:
wherein the event occurrence is based on sensor data that characterizes an environment proximate to a containment area of a secure vessel configured to be moved during transport of the item contained within the containment area (see Col. 2 Line 47 to Col 3 Line 5 and figure 1 where the transport container holds the item or items being transported in the cavity of the body of the transport container; see figure 4 and Col. 4 Line 13-20 where the transport container includes a plurality of sensors; Col. 5 Line 37 to Col. 6 Line 49 where the plurality of sensors include location sensors, environmental sensors, movement sensors, audio sensors, etc. which determine the location of the transport container and temperature within the transport container; see also Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller may also be considered a sensor as it senses an unlock code; see figure 4 where the electronic controller includes a processor and in Col. 5 Line 37 to Col. 6 Line 49, the electronic controller uses the sensor data to determine if the transport container has been delivered to the correct location, whether the temperature within the container is below a set threshold, and whether there is an excessive amount of movement of the container; see also Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code and determines the event occurrence of the recipient trying to unlock the container and thus adjusts the lock from locked to unlocked)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton invention with the Ruth wherein the event occurrence is based on sensor data that characterizes an environment proximate to a containment area of a secure vessel configured to be moved during transport of the item contained within the containment area with the motivation of increasing efficiency of the invention by utilizing a plurality of sensors to detect occurrence of an event. See Ruth Column 1 Line 15-34 “when the contents of a package arrive damaged 

Horton and Ruth do not teach receive an order for an item from a customer and send a message to a courier to deliver the item based on the order. However, Horton suggests such as the customer is monitoring the deliver of the item (para. 30-31), para. 26 where the server stores files related to purchase or ordering of the good, and para. 22 where the purchase order number of the item is sent.

Waris teaches:
receive an order for an item from a customer (para. 47-49 and in 57 where the transport management system receives package transport requests made by senders (including pickup and drop off information preferences, etc.) using their personal devices)
send a message to a courier to deliver the item based on the order (para. 47-49 where the transport management system communicates to the transporter’s device information regarding their responsibilities in the transport process and planned pick up and drop off information after matching the transport request to the transport offer)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton/Ruth invention with the Waris receive an order for an item from a customer and send a message to a courier to deliver the item based on the order with the motivation of increasing the efficiency of the invention and convenience of the sender and transporter as in para. 57 of Waris the sender making a transport request allows for the transport management system to “determine transport and/or storage conditions on behalf of the specific sender and then determines 

As per dependent Claim 44,
Horton/Ruth/Waris teaches the source device of claim 43.Horton further teaches:
wherein the instruction is to cancel or replace the order (para. 31-37 and figure 3 where in para. 33 specifically the user can selected a potential delivery option such as redirecting the item, rejecting the acceptance of the item, return to the manufacturer, etc.)

As per dependent Claim 45,
Horton/Ruth/Waris teaches the source device of claim 43.
Horton does not teach, Ruth teaches:
wherein the event occurrence is at least one of: the sensor data indicating an unauthorized access to the environment, the sensor data being outside of a nominal range, and the sensor data indicating mishandling of the vessel (see Col. 5 Line 37 to Col. 6 Line 49 where an alert signal is sent to sender, recipient, shipping company or any combination thereof when the sensor data determines that temperature rises above a set threshold or movement is above a set threshold which may indicate mishandling of the transport container)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton invention with the Ruth wherein the event occurrence is at least 
with the motivation of increasing efficiency of the invention by utilizing a plurality of sensors to detect occurrence of an event. See Ruth Column 1 Line 15-34 “when the contents of a package arrive damaged it is often difficult to ascertain how and when the damage occurred” and Column 1 Line 35-45 “a transport container that is secure and includes electronics to monitor aspects of the transport container’s health and location”. 

As per dependent Claim 46,
Horton/Ruth/Waris teaches the source device of claim 43.
Horton does not teach but Ruth teaches:
wherein the sensor is part of the vessel (see figure 4 where the sensor is part of the transport container)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton invention with the Ruth wherein the sensor is part of the vessel with the motivation of increasing efficiency of the invention by utilizing a plurality of sensors to detect occurrence of an event. See Ruth Column 1 Line 15-34 “when the contents of a package arrive damaged it is often difficult to ascertain how and when the damage occurred” and Column 1 Line 35-45 “a transport container that is secure and includes electronics to monitor aspects of the transport container’s health and location”. 

As per dependent Claim 47,
Horton/Ruth/Waris teaches the source device of claim 43.

wherein the sensor is separate from the vessel (see para. 42 where the package control device includes sensor devices; para. 44 where the PCD can be implemented as a sensor device; para. 59 where the package control device is attached to the package; see also para. 52 where the PCD uses an acceleration sensor; para. 87 light sensor; para. 89 temperature sensor)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton/Ruth invention with the Waris wherein the sensor is separate from the vessel. As in Waris, it is within the capabilities of one of ordinary skill in the art to have wherein the sensor is separate from the vessel applied to Ruth wherein the sensor is part of the vessel with the predictable result of allowing a user to store the package sensor device more conveniently when not in use as opposed to storing an entire transport container. Additionally, the court has held routine expedients such as making separable as obvious to one of ordinary skill in the art. See MPEP 2144.04. 

As per independent Claim 49,
Horton teaches a method, comprising: 
receiving a notification characterizing an event occurrence (para. 29-30 where the notification message is sent to the customer’s computer; para. 31 where occurrence of an event causing damage to a good being transported is determined and the database notifies the appropriate party (the customer))
receiving an instruction in response to receiving the notification (para. 31-37 and figure 3 where in para. 33 specifically the user can select a potential delivery option such as redirecting the item, rejecting the acceptance of the item, return to the manufacturer, etc. and the system receives and accepts the user’s indication)

Horton does not teach, but Ruth teaches:
wherein the event occurrence is based on sensor data that characterizes an environment proximate to a containment area of a secure vessel configured to be moved during transport of the item contained within the containment area (see Col. 2 Line 47 to Col 3 Line 5 and figure 1 where the transport container holds the item or items being transported in the cavity of the body of the transport container; see figure 4 and Col. 4 Line 13-20 where the transport container includes a plurality of sensors; Col. 5 Line 37 to Col. 6 Line 49 where the plurality of sensors include location sensors, environmental sensors, movement sensors, audio sensors, etc. which determine the location of the transport container and temperature within the transport container; see also Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller may also be considered a sensor as it senses an unlock code; see figure 4 where the electronic controller includes a processor and in Col. 5 Line 37 to Col. 6 Line 49, the electronic controller uses the sensor data to determine if the transport container has been delivered to the correct location, whether the temperature within the container is below a set threshold, and whether there is an excessive amount of movement of the container; see also Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code and determines the event occurrence of the recipient trying to unlock the container and thus adjusts the lock from locked to unlocked)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton invention with the Ruth wherein the event occurrence is based on sensor data that characterizes an environment proximate to a containment area of a secure vessel configured to be moved during transport of the item contained within the containment area with the 

Horton and Ruth do not teach receive an order for an item from a customer and send a message to a courier to deliver the item based on the order. However, Horton suggests such as the customer is monitoring the deliver of the item (para. 30-31), para. 26 where the server stores files related to purchase or ordering of the good, and para. 22 where the purchase order number of the item is sent.

Waris teaches:
receiving an order for an item from a customer (para. 47-49 and in 57 where the transport management system receives package transport requests made by senders (including pickup and drop off information preferences, etc.) using their personal devices)
sending a message to a courier to deliver the item based on the order (para. 47-49 where the transport management system communicates to the transporter’s device information regarding their responsibilities in the transport process and planned pick up and drop off information after matching the transport request to the transport offer)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton/Ruth invention with the Waris receive an order for an item from a customer and send a message to a courier to deliver the item based on the order with the motivation of increasing the efficiency of the invention and convenience of the sender and transporter as in para. 

As per dependent Claim 50,
Horton/Ruth/Waris teaches the method of claim 49.
Horton further teaches:
wherein the instruction is to cancel or replace the order (para. 31-37 and figure 3 where in para. 33 specifically the user can selected a potential delivery option such as redirecting the item, rejecting the acceptance of the item, return to the manufacturer, etc.)

As per dependent Claim 51,
Horton/Ruth/Waris teaches the method of claim 49.
Horton does not teach but Ruth teaches:
opening or closing a lock based on the sensor data (see Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code and thus adjusts the lock from locked to unlocked)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton invention with the Ruth opening or closing a lock based on the sensor data with the motivation of increasing security and efficiency of the invention by utilizing a plurality of sensors to detect occurrence of an event and providing/denying access to a container based 

As per dependent Claim 53,
Horton/Ruth/Waris teaches the method of claim 49.
Horton does not teach but Ruth teaches:
determining the event occurrence based on a parameter value meeting a threshold value, wherein the parameter value is based on the sensor data (in Col. 5 Line 37 to Col. 6 Line 49, the electronic controller uses the sensor data to determine if the transport container has been delivered to the correct location, whether the temperature within the container is below a set threshold, and whether there is an excessive amount of movement of the container)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton invention with the Ruth determining the event occurrence based on a parameter value meeting a threshold value, wherein the parameter value is based on the sensor data with the motivation of increasing efficiency of the invention by utilizing a plurality of sensors to detect occurrence of an event. See Ruth Column 1 Line 15-34 “when the contents of a package arrive damaged it is often difficult to ascertain how and when the damage occurred” and Column 1 Line 35-45 “a transport container that is secure and includes electronics to monitor aspects of the transport container’s health and location”. 

As per dependent Claim 54,
Horton/Ruth/Waris teaches the method of claim 49.

determining a custodian of the vessel based on a parameter value meeting a threshold value, wherein the parameter value is based on the sensor data (see Waris figure 4 para. 27 where the system registers users who are in custody of the package in different times; para. 41-42 where the package attachment device is connected to a storage device (the vessel) and the package control device can control access to the package and store data regarding the status of the package; para. 92-93 where when the package is transferred between users the change in custody and liability for the package can be implemented based on the users who were in non-compliance; para. 57 and 126-128 where transporters compliance with the conditions includes a temperature of the package compared to a threshold and unauthorized opening of the package; see also para. 59-63 where the custody of the package changes between the sender, transporter and recipient)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton/Ruth invention with the Waris determining the custodian of the vessel based on a parameter value meeting a threshold value, wherein the parameter value is based on the sensor data with the motivation of increasing the level of monitoring and tracking of the package as in para. 92-93 the Waris modification allows for custody changes of a package to be recognized and liability of a package to be split among users who were in non-compliance. 

Claims 34 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (US2010/0042459) in view of Ruth (US9842449) in view of Waris et al. (US2014/0279596) as applied to claims 33 and 49 above, further in view of Dobson et al. (US2011/0018707).

As per dependent Claim 34,

Horton does not teach, but Ruth teaches:
wherein the sensor data is location data (see Col. 5 Line 37 to 67, the electronic controller uses the location sensor data to determine if the transport container has been delivered to the correct location by comparing the current location of the transport container (determined using the location sensors) to a location of a target anchor point)
the at least one processor is further configured to open the lock (see Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code and thus adjusts the lock from locked to unlocked)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton invention with the Ruth wherein the sensor data is location data and the at least one processor is further configured to open the lock with the motivation of increasing security and efficiency of the invention by utilizing a plurality of sensors to detect occurrence of an event and providing/denying access to a container based on the sensor data. See Ruth Column 1 Line 15-34 “when the contents of a package arrive damaged it is often difficult to ascertain how and when the damage occurred” and Column 1 Line 35-45 “a transport container that is secure and includes electronics to monitor aspects of the transport container’s health and location”. 

Horton/Ruth/Waris does not teach the at least one processor is further configured to open the lock when the location data matches a predetermined destination.

Dobson teaches:
open the lock when the location data matches a predetermined destination (see Dobson para. 15, 31, and 42-48 where the lock may be unlocked only if the container has reached a selected destination)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton/Ruth/Waris invention with the Dobson open the lock when the location data matches a predetermined destination with the motivation of increasing the security of the transport package as in para. 15 “providing a secure shipping container having a locking device that can only be unlocked when the container has reached a selected geographic location” and in para. 43-48 cross-checking the GPS data with various means to increase the security of the package. 

As per dependent Claim 52,
Horton/Ruth/Waris teaches the method of claim 49.
Horton does not teach but Ruth teaches:
opening a lock (see Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code and thus adjusts the lock from locked to unlocked)
sensor data matching a predetermined location (see Col. 5 Line 37 to 67, the electronic controller uses the location sensor data to determine if the transport container has been delivered to the correct location by comparing the current location of the transport container (determined using the location sensors) to a location of a target anchor point)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton invention with the Ruth opening a lock and sensor data matching a predetermined location with the motivation of increasing security and efficiency of the 

Horton/Ruth/Waris does not teach opening a lock based on the sensor data matching a predetermined location.

Dobson teaches:
opening a lock based on the sensor data matching a predetermined location (see Dobson para. 15, 31, and 42-48 where the lock may be unlocked only if the container has reached a selected destination)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton/Ruth/Waris invention with the Dobson open the lock when the location data matches a predetermined destination with the motivation of increasing the security of the transport package as in para. 15 “providing a secure shipping container having a locking device that can only be unlocked when the container has reached a selected geographic location” and in para. 43-48 cross-checking the GPS data with various means to increase the security of the package. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Horton (US2010/0042459) in view of Ruth (US9842449) in view of Waris et al. (US2014/0279596) as applied to claim 37 above, further in view of Tisdel (US2020/0184291).

As per dependent Claim 41,
Horton/Ruth/Waris teaches the method of claim 37.
Horton does not teach but Ruth teaches:
wherein the sensor comprises a resistance sensor within the vessel (Col. 7 Line 54 to Col. 8 Line 5 where evidence of tampering may be detected through changes in the resistance of the membrane)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton invention with the Ruth wherein the sensor comprises a resistance sensor within the vessel with the motivation of increasing efficiency of the invention by utilizing a plurality of sensors to detect occurrence of an event. See Ruth Column 1 Line 15-34 “when the contents of a package arrive damaged it is often difficult to ascertain how and when the damage occurred” and Column 1 Line 35-45 “a transport container that is secure and includes electronics to monitor aspects of the transport container’s health and location”. 

Horton/Ruth/Waris does not teach wherein the sensor comprises a resistance sensor connected with a mesh within the vessel, wherein the sensor data is a resistance along the mesh.

Tisdel teaches:
wherein the sensor comprises a resistance sensor connected with a mesh within the vessel, wherein the sensor data is a resistance along the mesh (see Tisdel para. 56-59 and 94 where the container may include a mesh material and incorporated with the container and sensors to detect a breach of the container via changes in resistance) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton/Ruth/Waris invention with the Tisdel wherein the sensor comprises a resistance sensor connected with a mesh within the vessel, wherein the sensor data is a resistance along the mesh with the motivation of increasing the security of the package as the Tisdel modification in para. 94 can detect breaches in the container. 

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Horton (US2010/0042459) in view of Ruth (US9842449) in view of Waris et al. (US2014/0279596) as applied to claim 43 above, further in view of Mandava et al. (US2018/0088098).

As per dependent Claim 48,
Horton/Ruth/Waris teaches the source device of claim 43.
Horton/Ruth/Waris does not teach wherein the item is a drug item.
Mandava teaches:
wherein the item is a drug item (para. 1-8 where the inventor monitors the transportation of pharmaceutical products)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Horton/Ruth/Waris invention with the Mandava wherein the item is a drug item since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of wherein the item is a drug item of Mandava for the item of Ruth. Both are items that are tracked and .

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fan (US2010/0182148 teaches monitoring containers during transportation.
Powers et al. (US2010/0332359) teaches using sensors to monitor the condition of containers and to generate chain of custody data.
Conlon (US2019/0250653) teaches cargo requiring specific ambient conditions during transport and monitoring the cargo for any out of bound conditions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628